Citation Nr: 0838221	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-17 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses of $1091.15 resulting from ambulance 
services for transportation from Lebanon Community Hospital 
to Good Samaritan Regional Medical Center on January 17, 
2007.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon.  
FINDINGS OF FACT

1.  The veteran incurred expenses for ambulance services for 
emergency medical treatment rendered on January 17, 2007.  

2.  The veteran had not stabilized at the time that he 
received ambulance services for emergency medical treatment 
on January 17, 2007.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
ambulance services for transportation from Lebanon Community 
Hospital to Good Samaritan Regional Medical Center on January 
17, 2007 have been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A report from Good Samaritan Regional Medical Center shows 
that the veteran presented at Lebanon Community Hospital on 
January 17, 2007 complaining of severe chest pains.  
Electrocardiogram revealed myocardial infarction.  He was 
transferred by ambulance that same day to Good Samaritan 
Regional Medical Center where he underwent left heart 
catheterization with coronary angiography and other cardiac 
treatment.  Discharge was two days later.  

Because the ambulance transportation expenses incurred on 
January 17, 2007 were not authorized, the Board must 
determine whether the veteran is entitled to reimbursement or 
payment by VA of such unauthorized medical expenses.  
Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  

To be eligible for reimbursement for emergency services under 
38 U.S.C.A. § 1725, the following conditions must be met: (1) 
The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care; 
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran; (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
had received medical services under 38 U.S.C.A. Chapter 17 
within two years before the non-VA emergency treatment; (6) 
The veteran is financially liable to the non-VA provider of 
the emergency treatment; (7) The veteran has no health 
insurance coverage for payment or reimbursement for the 
emergency treatment; (8) The veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.  38 C.F.R. § 
17.1002.  

Notwithstanding the provisions of 38 C.F.R. § 17.1002, 
payment or reimbursement may made for ambulance services to 
transport a veteran to a facility only if the following 
conditions are met:  (a) Payment or reimbursement is 
authorized under 38 U.S.C.A. § 1725 for emergency treatment 
provided at such facility; (b) The veteran is financially 
liable to the provider of the emergency transportation; (c) 
The veteran has no coverage under a health-plan contract for 
reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and (d) If the condition for which the emergency 
transportation was furnished was caused by an accident or 
work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
transportation; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.  38 C.F.R. § 
17.1003

In the June 2007 Statement of the Case, the agency of 
original jurisdiction (AOJ) stated that the veteran did not 
meet the criteria for authorization for VA payment for 
expenses incurred on January 17, 2007 because he failed to 
meet the requirements of 38 C.F.R. § 17.1002(d).  The AOJ 
explained that the veteran was stable at the time of transfer 
from Lebanon Community Hospital.  

Based on the AOJ's explanation, the issue in dispute is 
limited to whether the veteran was stabilized at the time of 
transfer from Lebanon Community Hospital to Good Samaritan 
Regional Medical Center.  Therefore, the Board reasonably 
assumes that all other criteria for payment were met and 
addresses only whether the veteran had stabilized at the time 
of his transfer to Good Samaritan Regional Medical Center (a 
review of the evidence in this case does not indicate any 
other basis to deny this claim). 

A review of the record fails to reveal competent evidence 
that the veteran was stable at the time of transfer on 
January 17, 2007.  Of record are the conclusory statements of 
AOJ adjudicators that the veteran was deemed stable for 
transfer to a second hospital.  This is not competent 
evidence because there is no indication that these 
individuals have the medical knowledge of other than a 
layperson and there is no statement by anyone with such 
medical knowledge that indicates that the veteran was stable 
at the time of transfer.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Of record is a certification statement, dated January 17, 
2007 and signed by a physician indicating that the veteran 
was transported for cardiac care unavailable at Lebanon 
Community Hospital.  This statement shows that the veteran 
required intravenous maintenance, continuous oxygen, 
medication administration/ intravenous drips, and cardiac or 
other physiologic monitoring.  

An emergency medical service form from the Lebanon Fire 
District, and dated January 17, 2007 shows that the veteran 
received intravenous therapy and complained of chest pain 
while enroute to Good Samaritan Regional Medical Center.  A 
March 2007 letter from the Lebanon Fire District reported 
that the veteran received a Heparin and Nitro drip and was 
treated for chest pain during the transfer.  The physician's 
certification is competent medical evidence favorable to this 
claim.  As there is no contrary competent evidence, the Board 
finds that the claim must be granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in a case such as this where the governing regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Moreover, in light of the full grant of 
benefits sought on appeal in this decision, it is clear that 
no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim

ORDER

Payment or reimbursement for the cost of ambulance services 
of $1091.15 resulting from services provided at Sutter Tracy 
Community Hospital on June 1, 2006, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


